Citation Nr: 1243236	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-18 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to an increased disability rating for mitral valve prolapse, in excess of zero percent. 


REPRESENTATION

Appellant (the Veteran) is represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active service from May 1963 to March 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the RO in St. Louis, Missouri.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran did not engage in combat with the enemy.  

3.  The Veteran had no service in Vietnam.

4.  The Veteran does not have an acquired psychiatric disorder.

5.  The Veteran did not sustain coronary artery disease in service.

6.  Symptoms of coronary artery disease were not chronic in service.

7.  Symptoms of coronary artery disease have not been continuous since service separation.

8.  The Veteran's current coronary artery disease is not related to service.

9.  For the entire period of this appeal, the Veteran's service-connected mitral valve prolapse has been manifested by a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in service; coronary artery disease, valvular heart disease, and ischemic heart disease are not presumed to have been so incurred.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2.  An acquired psychiatric disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

3.  The criteria for an initial disability rating of 60 percent for mitral valve prolapse have been met for the entire period on appeal; the criteria for a rating in excess of 60 percent are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7000 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Concerning the appeal for a higher initial rating for mitral valve prolapse, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims).

In a May 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate service connection for coronary artery disease and an acquired psychiatric disorder, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective dates of the claims.  

VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions.

In addition, the Veteran was afforded two VA examinations to address the manifestations and severity of mitral valve prolapse, and to address the etiology of coronary artery disease.  These examinations were adequate because each was performed by a medical professional based on either a review of claims file or solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports include findings pertinent to the rating criteria for mitral valve prolapse, and the resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

The Veteran has not been afforded a VA medical examination with respect to service connection for an acquired psychiatric disorder; however, the Board finds that a VA examination is not necessary in order to decide this claim.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to decide the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

As will be discussed below, the record contains no diagnosis of a psychiatric disorder.  The Veteran has not identified such a diagnosis, but has consistently reported that she was seeking service connection for anxiety.  While the Veteran was treated for anxiety in service, she has not described any post service symptoms or treatment, and the clinical record does not reflect such symptoms or treatment.  There is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and cardiovascular-renal disease or valvular heart disease becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Ischemic heart disease is among the diseases eligible for service connection if a veteran was exposed to a herbicide agent during active military, naval, or air service in Vietnam as described above, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend, that she engaged in combat with the enemy, or that her claimed anxiety and coronary artery disease are related to combat.  The combat rule is therefore not applicable.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2012).

Analysis of Service Connection Claims

Although the Veteran had service during the Vietnam War, she did not have service in Vietnam.  She does not contend that she served in Vietnam, and her service records indicate no such service.  She is not therefore presumed by law to have been exposed to herbicides in service, and it is not presumed that ischemic heart disease is service connected.  

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain coronary artery disease in service; symptoms of coronary artery disease were not chronic in service; cardiovascular renal disease or valvular heart disease did not become manifest to a compensable degree within one year of service separation; symptoms of coronary artery disease have not been continuous since service separation; and the Veteran's current coronary artery disease is not related to service.

Service treatment records reveal that the Veteran sought treatment on January 9, 1964 with the complaint of constant pain in the left chest, which she had experienced for the prior three days.  The examiner assessed probable myositis.  

The Veteran again reported for treatment on October 1, 1964 with the complaint that she had been experiencing chest pain for the prior 30 days.  The pain was described as sharp, in the mid chest, and with no relationship to exercise, food, time of day, or position.  An examination of the chest and heart produced negative findings.  A chest X-ray was also negative.  

The Veteran again complained of chest pains on October 12, 1964.  An electrocardiograph was performed on October 12, 1964, and the results were reported as within normal limits.  An October 22, 1964 entry reveals the clinician's opinion that the electrocardiograph results suggested functional rather than organic symptoms.  A November 13, 1964 entry reveals continued chest pain, thought to be probably chondrocostal syndrome.  

On November 16, 1964, the Veteran reported that she was experiencing constant chest pain, and had been awakened by pain on the prior two nights.  A chest examination was negative.  The impression was that the pain was of esophageal or gastric origin.  The Veteran was prescribed Gelusil antacid tablets.  A repeat X-ray was conducted, and the results were again negative.  

On November 18, 1964, the Veteran reported improved symptoms and her prescription for Gelusil was refilled.  On November 24, 1964, the Veteran reported that on some days, the pain was completely gone, but the pressure remained and she had experienced sharp pains, lasting a few seconds, over the entire chest at times.    

On November 30, 1964, the Veteran reported continued symptoms as before.  Darvon was added to her prescription.  On December 3, 1964, she had her prescriptions refilled and reported good relief of symptoms.  On December 8, 1964, the Veteran reported no great pain since the prior visit, but the pressure remained.  The clinician stopped the prescribed medications and placed her on a trial of Combid with the caveat that, if there was no relief, he would try a barium swallow.  On December 10, 1964, the Veteran reported good relief on the Combid; however, she was still getting about one pain daily, which was momentary and not incapacitating.  On December 14, 1964, she was taken off her medications.  Posture was stressed.  

On April 28, 1966, the Veteran complained of pain on her left side.  The clinician noted that she had previously been treated for chest pain, and that no cause could be determined at the time; however, it was now obvious that she was suffering from Plummer-Vinson Syndrome.  The clinician noted that, although there was no reference to splenomegaly or glossitis, these symptoms were probably present.  The Veteran was noted as doing very well and should have iron therapy.  

On February 15, 1967, the Veteran was treated for complaint of pain in the chest on deep breathing for the prior three days.  The assessment was costochondritis.  

In addition to the enlistment examination, the Veteran was afforded a comprehensive examination in August 1966, and at service separation in March 1967.  On each examination, her heart and chest were found to be clinically normal.  

Thus, while the Veteran had repeated episodes of chest pain in the service, these were attributed to non-cardiac pathology, such as upper gastric irritation and anemia.  To the extent of any chest symptoms in service, such symptoms were not chronic in service.  

After service, the Veteran filed a claim for VA compensation in November 1968; however, at that time, she mentioned only anemia.  She did not refer to any cardiac symptoms.  She was provided a VA examination in April 1969.  The examiner noted that she was treated in service for chest pains.  A special hematological and gastrointestinal examination was conducted.  The Veteran reported that she had been completely asymptomatic except for non-descript pain in the lower left anterior rib cage occurring ephemerally once a month and disappearing spontaneously.  The Veteran's blood pressure was found to be borderline elevated, and the Veteran reported that she was totally unaware of this.  She reported that she was not taking any cardiovascular medications.  The diagnosis was arterial hypertension, diastolic, borderline, asymptomatic.  

Service connection was granted for anemia in May 1969.  The Veteran filed a claim for an increased rating in July 1973, but did not mention heart disease.  In May 1979, the Veteran was admitted at St. Joseph Hospital of Kansas City for chest pain of recent onset, subsequent to shoveling snow.  The Veteran was found to have a prolapsing mitral valve and minimal coronary atherosclerosis.  In August 1998, the Veteran was admitted to Trinity Lutheran Medical Center for mid-scapular pain and shortness of breath, and was found to have had an acute myocardial infarction.  She underwent a left catheterization with coronary angiography at that time.    

Thus, while the Veteran experienced occasional symptoms of chest pains after service, the first diagnosis of heart disease was not for more than a decade after service.  The Board finds that the current coronary artery disease is not related to service.  

A VA examination was conducted in October 2008.  The Veteran's claims file was reviewed.  The examiner opined that the Veteran's mitral valve prolapse was at least as likely as not related service, but that her coronary artery disease was not at least as likely as not service connected.  The examiner reasoned that the mitral valve prolapse occurred while on active duty and was corrected at that time by treatment for anemia - consistent with the literature finding that most cases of mitral valve prolapse are asymptomatic, but are associated with fatigue and chest pain.  According to the examiner, such chest pain would most likely occur in someone with anemia and disappear when the anemia was treated.  

There is no medical opinion of record that purports to relate coronary artery disease to service.  While the Veteran believes that her coronary artery disease is related to chest pain she was treated for in service, establishing the etiology of coronary artery disease, and distinguishing it from mitral valve prolapse, are not matters that are capable of lay observation but require medical knowledge.  In this case, the competent opinion evidence weighs decidedly against the claim.  Accordingly, service connection for coronary artery disease is not warranted.  In reaching these findings and conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

As to a psychiatric disorder, after a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that, although there is competent evidence of treatment for anxiety in service, the Veteran does not have an acquired psychiatric disorder.

Service treatment records reveal that the Veteran sought treatment on June 5, 1964 with the complaint that she had not been feeling well due to "nerves" for about a week.  She denied any specific symptoms suggestive of organic disease.  The clinician found nothing to suggest endocrine dysfunction.  The impression was mild anxiety.  She was provided with a prescription for Meprobamate.  On January 29, 1965, the Veteran reported dizziness for the past few days.  It was noted that she seemed anxious.  She was again prescribed Meprobamate.  

After service, the Veteran filed a claim for VA compensation in November 1968; however, at that time, she mentioned only anemia.  She did not refer to any psychiatric symptoms.  She was provided a VA examination in April 1969.  The examiner noted that she experiences nervousness at times; however, she appeared well composed at the examination.  

The Veteran filed her current claim in April 2008.  Treatment records subsequent to service do not include any psychiatric or mental diagnosis.  The Veteran has not identified any psychiatric or mental diagnosis.  In her correspondence with VA, the Veteran has simply reported that she believes anxiety is service connected.  While the Veteran is competent to describe her symptoms, to date, the Veteran has provided only a description of her symptoms in service.  She has not identified a current disability for which service connection could be granted.  

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As established by the CAVC, the definition comports with the everyday understanding of disability, which is defined as an "inability to pursue an occupation because of physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

As the evidence in this case, including the Veteran's assertions, does not identify an acquired psychiatric or mental disorder that is or may be associated with the in-service episodes of anxiety, the basic requirements for service connection are not met.  In reaching the above findings and conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


Analysis of Initial Rating for Mitral Valve Prolapse

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2012).  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In the March 2009 rating decision, the RO granted service connection and assigned an initial noncompensable rating for mitral valve prolapse, pursuant to Diagnostic Code 7099-7000, effective April 23, 2008.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 7000, a 100 percent rating is available during active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  Thereafter, with valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or cardiac catheterization) resulting in: chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, a 100 percent rating is available; with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, a 60 percent rating is available; with workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray, a 30 percent rating is available; with workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required, a 10 percent rating is available.  

The Veteran was afforded a VA examination in October 2008.  At that time, the Veteran reported chest pain associated with walking; shortness of breath, fatigue, dizziness, and syncope.  The examiner noted no history of congestive heart failure, cardiac surgery, coronary artery bypass, or valvular surgery.  The Veteran had previously undergone angioplasty and stents.  On examination, the Veteran's heart was in a normal sinus rhythm.  A January 2007 echocardiogram showed mitral valve prolapse with regurgitation.  The examiner conducted a stress test, which showed her METS level to be 3.9.  In March 2009, the VA examiner was asked to estimate what portion of the Veteran's METS level was due solely to the service-connected mitral valve prolapse.  The examiner replied that it would be mere speculation to make such a determination.  He continued that the Veteran's anemia may be the partial cause of the current symptoms.  

A VA examination was conducted in July 2012.  An echocardiogram showed an ejection fraction of 68 percent.  An interview-based METS test resulted in a finding that between 3 and 5 METS results in dyspnea, fatigue, angina, dizziness, or syncope.  The examiner noted that there are overlaps in symptoms for mitral valve prolapse and coronary artery disease.  Due to the moderate level of mitral valve prolapse, history of coronary artery disease, pulmonary hypertension, apparent deconditioning, poor exercise tolerance, and low METS on past stress tests, it is purely speculation to determine which symptoms are due to coronary artery disease versus mitral valve prolapse.  

Thus, the Veteran has been provided two examinations by separate examiners and neither examiner was able to apportion her pertinent symptomatology among service-connected and nonservice-connected pathology.  While the Board may compensate the Veteran only for service-connected disability, the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Here, the RO specifically acknowledged that the Veteran has symptomatology which overlaps and is attributable to either or both a service-connected and nonservice-connected disability.  Two different VA clinicians have opined that the pertinent symptomatology cannot be reliably apportioned between service-connected and nonservice-connected disorders.  In this case, CAVC precedent directs that all symptoms in doubt be attributed to the service-connected disability.   

Applying the Veteran's symptomatology to the rating criteria, the Board finds that a 60 percent rating is warranted, as the METS are greater than 3 but not greater than 5.  The Board further finds that a 100 percent rating is not warranted as there is no active infection with valvular heart damage, there is no chronic congestive heart failure, workload exceeds 3 METs, and the measured ejection fraction is not less than 30 percent.  

For these reasons, the Board finds that, while a 60 percent rating is warranted, the weight of the evidence is against a rating in excess of 60 percent.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2012), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

The schedular rating criteria contemplate the Veteran's service-connected mitral valve prolapse.  The criteria specifically provide for ratings based on the presence of dyspnea, fatigue, angina, dizziness, syncope, and left ventricular dysfunction.  Such factors are explicitly part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 

      ORDER ON NEXT PAGE

ORDER

Service connection for coronary artery disease is denied.

Service connection for an acquired psychiatric disorder is denied.

An initial rating of 60 percent, but not higher, for mitral valve prolapse, is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


